DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that Gottlieb does not disclose concurrently thermally treating and irradiating wherein the application of the heat occurs within the mold. The examiner does not rely on this reference for newly added limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8-11, 18, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2013/0026682) in view of Wang (US 2004/0238994), Blum (US 5147585) and Gottlieb (US 2004/0239008).
As to claims 1 and 18, Rist teaches method for forming an injection molded article, comprising: a pumping system as the material is delivered to mold through injection [0151, 0109, 0119] that delivers composition [0151, Fig l] that is silicone rubber [0063, 0064, 0066, 0067, 0078, 0090, 0154, 0172, claim 30]; as the composition has a viscosity overlapping with the claimed range at about 100,000 centipoise [0033], the mold (3) having an exterior housing(1) and an interior cavity (4) therein, wherein the silicone is injected into the cavity (4) of the mold through passage (6) [0151, 0109, 0119, Fig 1]; delivering a polymer material comprising thermoplastic or thermoset (polyolefin, styrenes, polycarbonate) into the cavity of the mold such that it is in direct contact with the silicone formulation, phrased as overmolding [0009, 0154] and a source of radiation energy (2) [0116, 0118, 0151], wherein the radiation energy substantially cures the silicone formulation within the cavity of the mold to form the injection molded article [0151, claim 33, 34] as the molding method of Rist allows for overmolding of polymer inserts this irradiation would be with the silicone formulation in contact with the polymer material [0009, 00154], Rist teaches an injection molded article is formed by injecting molding composition into a mold cavity [Abstract, claims 33, 34]. Rist teaches heating as well as UV curing[0163-0165, 0171, 0172], as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], Rist in combination with the below references would demonstrate the enhanced adhesive strength. 
Though Rist teaches injecting the silicone formulation into the mold cavity as explained above and creation of a 2-component article, Rist does not explicitly state that additionally the first polymer (thermoplastic or thermoset material) are added to the mold cavity by injection by a pumping system.
Wang teaches a method of injection molding a 2 component article utilizing a mold with 2 ports [Fig 2B, abstract]. Two different injection units, or systems for pumping molding composition into the cavity, are utilized in order to inject 2 different molding compositions into the cavity [0019, 0028]. This allows for use of materials with different properties [0031, 0005, 0019] and improves bond strength in comparison to conventional overmolding methods [0012, 0013, 0017, Abstract]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have utilized 2 different pumping systems in the method of Rist, as suggested by Wang, in order to inject 2 different molding compositions with different properties into the same mold cavity and improve bond strength. 
Rist teaches thermal treatment with heating of up to 45 C [0163, 0165, 0169], but does not explicitly state the temperature is from 80-200 C concurrently with irradiation of the composition within the mold cavity.
Blum teaches a method of making a composite article [Abstract] wherein a silicone formulation [col 12 line 35-50] is heated (by a heat source) and irradiated simultaneously while in the mold in order to cure and bond the material to another material [col 11 line 19-28 and line 55-68, col 12 line 13-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Rist and applied heating and UV radiation simultaneously in the mold, as suggested by Blum, in order to cure the material and bond it to the other material.
Gottlieb teaches a method of making silicone gaskets [Abstract] adhered to a thermoplastic substrate [claim 1, 5, 6, 0081] and the silicone is heated from 90-170C and UV cured concurrently within the mold as this produces the object in the mold by curing the composition and adhering it to the substrate [Claim 5, 0072, 0074, 0075, 0078]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Rist, and concurrently irradiated the silicone and polymer material at a temperature of 90-170 C, as suggested by Gottlieb, in order to produce the molded part with good adhesion. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
As to claim 2, Rist teaches the radiation source, the optic fiber (2) [0116,0118] is between the cavity (4) and the housing (1) [Fig l, 0151].
As to claim 3, Rist teaches the radiation energy is UV light in between 300-400 nm [0090, 0091, 0093, 0169]. 
As to claim 5, Rist teaches the thermoplastic/thermoset polymer is a polycarbonate, polystyrene, polyethylene, or polypropylene [0154].
As to claim 6, 22, Rist teaches the first polymer material and the silicone formulation are delivered in sequence as the polymer material (16) is already present within the mold before injection of the UV curable material [0154, Fig 3]; thus, the materials are added sequentially. Moreover, the sequence of adding ingredients is generally recognized to be obvious, see MPEP 2144.04 IV C.
As to claim 9, Rist teaches heating as well as UV curing[0163-0165, 0171, 0172], as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], Rist would demonstrate a peel strength having cohesive failure.
As to claim 10, Rist teaches liquid silicone rubber [0063, 0090, 0033]. 
As to claim 11, Rist teaches viscosity overlapping with the claimed range at about 100,000 centipoise [0033].
As to claim 24, Rist teaches heating as well as UV curing[0163-0165, 0171, 0172] as explained above, as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant application], Rist would demonstrate a peel strength having cohesive failure.
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2013/0026682) in view of Wang (US 2004/0238994), Blum (US 5147585), and Gottlieb (US 2004/0239008), as applied to claims 1-3, 5, 6, 8-11, 18, 22,24 above, and in further view of Minemura (US 2013/0164538).
As to claim 8 and 23, Rist does not explicitly state that the surface of the polymer material is treated with at least radiation energy prior to providing the silicone formulation wherein the treated surface enhances the bonding to the silicone formulation.
Minemura teaches a method of joining a material to silicone [Abstract] wherein the material is another resin and has its surface treated with UV energy prior to be contacted with the silicone [0023, 0033, 0038, 0004, 0012, 0072, 0086, 0088, 0054, 0055] which creates a joint with excellent durability [0132], It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Rist and had the surface of the polymer material is treated with at least radiation energy prior to providing the silicone formulation, as suggested by Minemura, as the treated surface enhances the bonding to the silicone formulation to create a joint of excellent durability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2013/0026682) and Wang (US 2004/0238994), Blum (US 5147585), and Gottlieb (US 2004/0239008), as applied to claims 1-3, 5, 6, 8-11, 18, 22, 24 above, in view of DeCato (US 2013/0062818).
As to claim 12, Rist notes his method can be used to produce gaskets [0148] and uses silicone rubber [0063, 0064, 0066, 0067, 0078, 0090, 0154, 0172, claim 30], but does not explicitly state the formulation includes an adhesion promoter. 
DeCato teaches a method of producing a gasket using light curable material through injection molding [Abstract] wherein the light curable composition includes adhesion promoter [0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Rist and included adhesion promoter in the light curable polymer of Rist, as suggested by DeCato, as this formulation had proven successful at producing a gasket through injection molding.
Claims 13, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rist (US 2013/0026682), Blum (US 5147585), Wang (US 2004/0238994) and Gottlieb (US 2004/0239008), as applied to claims 1-3, 5, 6, 8-11, 18, 22, 24 above, in view of Hosoe (US 2010/0323105).
As to claim 13, 19, Rist teaches thermal treatment with heating of up to 45 C [0163, 0165, 0169], but does not explicitly state placing a source of heat within the mold cavity.
 Hosoe teaches a method of molding thermosetting and UV radiation curable resins such as acrylics and silicone resins utilizing both radiation energy and heat treatment [0058]. Heat treatment is achieved by placing heaters in the mold [0055]. Hosoe notes that either uv radiation or heating are art recognized equivalents as either can be used to harden the molded article [0111]. It would have been obvious to one of ordinary skill in the art at the time of claimed invention to have utilized heaters in the mold of DeCato to heat the resin, as taught by Hosoe, in order to cure energy ray curable resin. Moreover, as using a heat source or a radiation source were art recognized equivalents utilizing them both for the same purpose is generally recognized to be obvious, see MPEP 2144.06 I.
Rist teaches thermal treatment with heating of up to 45 C [0163, 0165, 0169], but does not explicitly state the temperature is from 80-150 C.
Gottlieb teaches a method of making silicone gaskets [Abstract] adhered to a thermoplastic substrate [claims 1, 5, 6, 0081] and the silicone is heated from 90-170C and UV cured simultaneously as this produces the object in the mold by curing the composition and adhering it to the substrate [Claim 5, 0072, 0074, 0075]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Rist, and concurrently irradiated the silicone and polymer material at a temperature of 90-170 C, as suggested by Gottlieb, in order to produce the molded part with good adhesion. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
As to claims 21, Rist in combination with Hosoe teaches heating as well as UV curing[0163-0165, 0171, 0172] as explained above, as the instant application notes that the adhesive strength demonstrating cohesive failure results from thermal treatment and curing [see 0025, 0048 of instant 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAND MELENDEZ/Examiner, Art Unit 1742